RUARK, Judge.
I concur in the result only. As I understand it, the principal opinion holds that the false swearing of a party, in this instance the respondent, cannot be made the basis of setting aside a judgment, because such evidence was intrinsic rather than extrinsic and collateral in the procurement of the judgment. I will agree that the case law of Missouri is well settled in this respect, more’s the pity. See Crain v. Crain, Mo.App., 205 S.W.2d 897, and cases cited at loe. cit. 900; also Edson v. Fahy, Mo., 330 S.W.2d 854, 858. The reason of course is that a party is entitled to only one day in court to meet and disprove the *851claims of the other, and there must be an end to litigation.
But who can disagree that perjury, and subornation of perjury, often crawl in under the foundation and floor of the very structure of judicial processes? The possibility of criminal punishment has not killed this snake, and it would appear that the courts themselves must adopt measures to protect the system they are supposed to uphold. Wherever it is possible to do so without great injury to the system itself, a perjurer should be denied all right or remedy from the processes he seeks to corrupt. Without attempting to break my head against a solid wall of decisions based upon the extrinsic-intrinsic rule, I believe that an exception should be made where it appears (a) that the fact of perjury is incontestable or irrefutable and not subject in practical effect to being made an issue of fact, and (b) that the perjury entered into, or may have entered into or had some material effect upon, the result.
In this instance the respondent is a self-confessed perjurer. The fact that she lied under oath is not subject to question. There is no question of “did or didn’t” involved as to the fact that she lied or as to the status concerning which she testified. It would not require another hearing to determine whether the facts she lied about are true or untrue. She has admitted them.
 The only reason I concur in result is that her perjury was as to an immaterial matter which could not possibly have affected the result. In a motion for modification in regard to child support the question is whether there has been a change in condition affecting (1) the need on the one hand and (2) the ability of the opposite party to provide. Montgomery v. Montgomery, Mo.App., 257 S.W.2d 189, 197; Butler v. Butler, Mo.App., 262 S.W.2d 330, 335. The fact that another child (not involved in the controversy) was what is termed in common parlance a “woods colt” had nothing to do with the need on the one hand or the ability on the other. It was immaterial and could not have entered into the making of the judgment. For this reason I concur in the result.
STONE, P. J., concurs in separate opinion of RUARK, J.